                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                       3    One Market Plaza
                            Spear Street Tower, Suite 2200
                       4    San Francisco, CA 94105-1127
                            Telephone: (415) 957-3000
                       5    Facsimile: (415) 957-3001
                            Email: gheaton@duanemorris.com
                       6
                            Counsel for Chapter 11 Trustee
                       7    TIMOTHY W. HOFFMAN
                       8

                       9                              UNITED STATES BANKRUPTCY COURT

                      10                              NORTHERN DISTRICT OF CALIFORNIA
                      11
                                                              SANTA ROSA DIVISION
                      12

                      13    In re                                                  Case No. 17-10065 RLE

                      14    SVC,                                                   (Jointly Administered)

                      15                    Debtor.                                Chapter 11

                      16
                                                                                   TRUSTEE’S CHAPTER 11 STATUS
                      17                                                           CONFERENCE STATEMENT

                      18                                                           Date:    May 21, 2019
                                                                                   Time:    1:30 p.m.
                      19                                                           Place:   1300 Clay Street, Room 201
                                                                                            Oakland, CA 94612
                      20                                                           Judge:   The Hon. Roger L. Efremsky

                      21    In re

                      22    SVP,
                      23                    Debtor.
                      24

                      25             Timothy W. Hoffman, the duly appointed, qualified and acting Chapter 11 Trustee in
                      26
                            these jointly administered cases (“Trustee”) respectfully submits this Chapter 11 status
                      27
                            conference statement, and represents as follows:
                      28
D UANE M ORRIS
   SAN FRA NCI S CO
                      LLP                                                      1
                                    TRUSTEE’S CHAPTER 11 STATUS CONFERENCE STATEMENT – CASE NO. 17-10065 RLE
                 Case: 17-10065          Doc# 433
                       DM3\5762449.1 R1034/00002
                                                      Filed: 05/13/19    Entered: 05/13/19 15:17:57         Page 1 of 3
                       1           On May 8, 2019, this Court approved the Trustee’s comprehensive settlement with
                       2    various creditors in the case over the objection of Ross and Kelleen Sullivan (the “Sullivans”).
                       3
                            On May 10, 2019, the Trustee submitted a form of order approving that compromise. As of this
                       4
                            writing, the lodging period has not yet run and it is unknown whether or when the Sullivans may
                       5
                            submit their own form of order, consistent with comments made in open court on May 8 by their
                       6

                       7    counsel.

                       8           Once consummated, the result of the recently approved settlement and compromise is a

                       9    much simplified and direct path forward in this case.         The Trustee does not believe that
                      10
                            conversion to chapter 7 is in the best interest of creditors. Neither is a structured dismissal (even
                      11
                            were the Office of the United States Trustee to approve such an approach, which it will not)
                      12
                            possible because of the remaining outstanding claims in the case. Thus, the most realistic and
                      13
                            sensible path forward is a simple chapter 11 plan.
                      14

                      15           The Trustee believes that he can file a proposed plan and disclosure statement within the

                      16    next 30-45 days. This would be a “pot plan” and, at confirmation, would provide for the
                      17    immediate payment of all trade debt. The remaining funds in these administratively consolidated
                      18
                            estates will be allocated to each estate and held in trust pending resolution of the remaining few
                      19
                            claims in the case, namely, the claims of Stephen Finn and Winery Rehabilitation.
                      20
                                   In light of still pending litigation in the District Court between Mr. Stephen Finn and
                      21

                      22    Winery Rehabilitation, on the one hand, and the Sullivans, on the other hand, it does not appear

                      23    possible to liquidate the claims held by Mr. Finn and Winery Rehabilitation until that litigation is

                      24    resolved. The proposed plan will require that all funds be held in trust. The Sullivans will not be
                      25    able to access the funds to pursue their separate claims against Finn and Winery Rehabilitation.
                      26
                            The Trustee believes that the confirmation of a proposed plan will not be difficult to obtain in
                      27
                            these circumstances. It is perhaps the best use of the Court’s time to schedule a continued
                      28
D UANE M ORRIS
   SAN FRA NCI S CO
                      LLP                                                     2
                                 TRUSTEE’S CHAPTER 11 STATUS CONFERENCE STATEMENT – CASE NO. 17-10065 RLE
                 Case: 17-10065          Doc# 433
                       DM3\5762449.1 R1034/00002
                                                       Filed: 05/13/19     Entered: 05/13/19 15:17:57        Page 2 of 3
                       1    Chapter 11 status conference coincident with the first hearing on the Trustee’s proposed plan and
                       2    disclosure statement.
                       3

                       4               Respectfully submitted,

                       5    Dated: May 13, 2019                                 DUANE MORRIS LLP
                       6
                                                                                By: /s/ Aron M. Oliner (152373)
                       7                                                            Aron M. Oliner
                                                                                    Counsel to Chapter 11 Trustee
                       8
                                                                                    TIMOTHY W. HOFFMAN
                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS
   SAN FRA NCI S CO
                      LLP                                                   3
                                 TRUSTEE’S CHAPTER 11 STATUS CONFERENCE STATEMENT – CASE NO. 17-10065 RLE
                 Case: 17-10065          Doc# 433
                       DM3\5762449.1 R1034/00002
                                                      Filed: 05/13/19    Entered: 05/13/19 15:17:57        Page 3 of 3
